74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Roscoe PRIMEAUX, Appellant,v.Steve LEE, Warden, South Dakota State Penitentiary, Appellee.
No. 95-2943.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 19, 1995.Decided Jan. 3, 1996.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Roscoe Primeaux, a South Dakota prisoner, was convicted by a jury of second degree murder and two counts of aggravated assault, and was sentenced to life imprisonment for the murder conviction and concurrent sentences of four and six years respectively for the assault convictions.  His convictions and sentences were affirmed on direct appeal, and the denial of his application for postconviction relief also was affirmed.  State v. Primeaux, 328 N.W.2d 256 (S.D.1982);  Primeaux v. Leapley, 502 N.W.2d 265 (S.D.1993).  Primeaux then filed a 28 U.S.C. Sec. 2254 (1988) petition for habeas corpus relief in the District Court.1  The District Court denied the petition without an evidentiary hearing, and Primeaux appeals.


2
After careful review of the record before us and the brief filed on behalf of Primeaux by appointed counsel, we conclude the District Court correctly denied Primeaux's petition.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota